Citation Nr: 1712610	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-25 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in pertinent part, granted service connection for PTSD with a rating of 30 percent effective July 28, 2010.  

In April 2016 the Veteran testified by videoconference from the Louisville RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

As noted by the RO in its May 2014 statement of the case, the Veteran has raised the issue of TDIU in conjunction with his appeal for a higher initial rating for his service-connected PTSD; so this issue will also be addressed by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occasional suicidal ideation, panic attacks, unprovoked irritability, sleep disturbance, avoidance behavior, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships throughout the appeal period.

2.  The Veteran's combined rating does not meet the percentage criteria for a grant of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD of 50 percent, but no higher, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in September 2011, the RO granted service connection for PTSD with a rating of 30 percent effective July 28, 2010.  The Veteran promptly appealed the assigned rating.  During the course of the appeal the Veteran also contended that he is unemployable due to his PTSD.  

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  Under that criteria, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Global assessment of functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 were indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Facts and Analysis

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


PTSD

Facts

VA PTSD treatment records dating from 2008 show treatment for chronic symptoms of PTSD, including anxiety, flashbacks, sleep disturbance, hypervigilance, isolating himself, and fear of the dark.  A suicidal risk assessment by VA in April 2011 determined that the Veteran was a low risk for suicide.  See VA SUICIDE RISK ASSESSMENT dated April 2011.  GAF scores from 2008 to 2011 ranged from 50 to 57.  

On VA examination in July 2011, the Veteran reported that he had had a lot of problems with irritability since his return from Vietnam, and had gone through four marriages.  He also complained of difficulty sleeping, anxiety, and fear of the dark, and said that he only slept two to three hours at a time.  He also reported that he had owned his own business but had stopped about the same time his wife died, and stated that he had tried to go back to work but his back and his neck bothered him too much.  He added that he also had problems working for other people because of his issue with authority figures, and said he was living off Social Security.  Mental status examination found the Veteran to be talkative and slightly anxious, but there was no apparent thought disorder or impairment of thought process.  Insight and judgment were good, and the examiner concluded that there were "no real delusions or hallucinations," although the Veteran said that he heard noises all the time.  According to the examiner, the Veteran's PTSD was productive of "some moderate symptoms and problems in occupational and social functioning due entirely to the PTSD and the alcohol abuse."  The GAF score was 55.

Vet Center PTSD records also note that the Veteran has had panic attacks and occasional suicidal ideation during the appeal period.

VA medical records describe the Veteran as alert and oriented times 3, with good memory, concentration, insight, and judgment but "fleeting" thoughts of suicide.  See, e.g., VA medical record dated June 11, 2013.  GAF scores ranged from 55 in 2012 to 60 in 2013.
A suicidal ideation risk assessment by VA in June 2015 determined that the Veteran was a moderate risk for suicide.  See VA SUICIDE RISK ASSESSMENT dated June 1, 2015.

During his 2016 Board hearing, the Veteran testified that he would lose patience with his former employees and let them go.  Transcript, pp. 3-4.  He also testified that he prefers to keep to himself tending to his chores and hobbies (see Transcript, pp. 4, 6); but reports that he is married; has positive relationships with other family members; and enjoys the comradery in his PTSD group sessions.  Transcript, pp. 6-8.

Analysis

Preliminarily, the Board notes that on direct query during his April 2016 Board hearing as to whether his PTSD symptoms had worsened since his 2011 VA examination, the Veteran responded "they haven't gotten any better."  Board Hearing Transcript, p. 9.  He did not say that his symptoms had worsened.  On review of the evidence the Board finds that the Veteran's PTSD symptoms, which have been well documented by VA mental health providers and Vet Center providers, show no evidence of worsening since the effective date of service connection.  The Board accordingly finds that the evidence of record is sufficient for rating purposes and no further development of the claim is needed.

On review of the evidence the Board finds that, in addition to unprovoked irritability, sleep disturbance, nightmares, avoidance, disturbances of motivation and mood, weekly panic attacks, and difficulty in establishing and maintaining effective work and social relationships, the Veteran's has had occasional thoughts of suicide since his claim for service connection; symptoms that more nearly approximate the criteria for the next higher rating of 50 percent.  38 C.F.R. § 4.7.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board is not persuaded, however, that the evidence meets the criteria for a rating higher than 50 percent.  The Veteran has been fully alert and oriented throughout the appeal period.  Although he has panic attacks, they are not near-continuous, and so do not support the criteria for the next higher rating of 70 percent.  Additionally, while he is irritable, loses patience with others, and uneasy around strangers/in crowds, he has established, and maintains, effective social relationships, as he is married, interacts with other family, and enjoys the comradery of group therapy.  Moreover, although he admits to some occasional suicidal ideation, he insists that he would not carry through, and treatment providers have assessed his actual risk as no more than moderate.  GAF scores have also been demonstrative of moderate symptomatology throughout the appeal period.  The Board consequently finds that the Veteran's overall PTSD disability picture does not more nearly approximate the criteria required for a rating of 70 percent.  

Finally, and for the record, there has been no spatial disorientation, gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name at any time during the appeal period; so the criteria for the highest rating of 100 percent are not met and the benefit-of-the-doubt doctrine does not apply.  

TDIU

The evidence indicates that the Veteran has not worked for some time.  See, e.g., Social Security Administration records, advising of retirement payments since 2007.  But see VA medical record dated May 27, 2010, documenting the Veteran as reporting that he was still working.  In any event, even with the above increase in rating for PTSD to 50 percent since July 28, 2010, the Veteran still does not meet the percentage criteria for a schedular grant of TDIU; and there is no allegation or evidence that the schedular criteria are inadequate.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board").  The criteria for a grant of TDIU are therefore not met and the benefit-of-the-doubt doctrine does not apply.  
ORDER

An initial disability rating for PTSD of 50 percent, but no higher, since July 28, 2010, is granted; subject to the laws and regulations governing the payment of monetary awards.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


